FILED
                             NOT FOR PUBLICATION                            AUG 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MEDARDO SANTIAGO ALONZO,                         No. 09-71584

               Petitioner,                       Agency No. A071-531-967

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Medardo Santiago Alonzo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We

deny the petition for review.

      Santiago Alonzo contends that he was persecuted and has a well-founded

fear of persecution on account of his political opinion based on threatening letters

he received and a visit by armed men to his home. Substantial evidence supports

the agency’s conclusion that Santiago Alonzo did not establish past persecution or

a well-founded fear of persecution because he did not show a nexus between these

incidents and his actual or imputed political opinion. See INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992) (petitioner must provide some evidence, direct or

circumstantial, of persecutor’s motive); Barrios v. Holder, 581 F.3d 849, 856 (9th

Cir. 2009) (petitioner did not show gang imputed any particular political belief to

him). Accordingly, his asylum claim fails. See Ochoa v. Gonzales, 406 F.3d 1166,

1172 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71584